Citation Nr: 0309463	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-06 708	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Herminio B. Venus, M.D.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to May 1949.  He died in May 1987; the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Manila, the Republic of the 
Philippines.  The appellant testified at a personal hearing 
before the undersigned in June 2001, assisted by a 
translator; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  During his lifetime, the veteran was service-connected 
for rheumatoid arthritis affecting multiple joints and was in 
receipt of a 100 percent combined evaluation from 
September 21, 1982.  He had no other adjudicated service-
connected disabilities.

3.  The veteran's death in May 1987 was immediately due to a 
cerebrovascular accident; the death certificate lists minimal 
right-sided pulmonary tuberculosis as another significant 
condition contributing to death.

4.  There is no competent medical evidence of a nexus between 
the disabilities that caused and/or contributed to the 
veteran's death and either his period of military service or 
his service-connected rheumatoid arthritis.

5.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (as in effect prior to January 
21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the law and regulations governing entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to benefits under 38 U.S.C.A. § 1318.  With 
respect to the latter, the Board notes that although the 
appellant has not been advised of judicial decisions and 
regulatory amendments made during the course of her appeal, 
the Board has herein applied the version of the regulation 
most favorable to the appellant consistent with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, no 
prejudice results from any failure to notify the appellant as 
to the interim regulatory history.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The appellant has also been 
advised of the evidence considered in connection with her 
appeal and the evidence potentially probative of such claim.  

The veteran's service medical records are associated with the 
claims file, as are records of VA and private treatment post-
service, the veteran's death certificate, and medical 
statements pertaining to the veteran's terminal illness 
and/or death.  Specifically, in July 1998, the appellant, via 
her representative, identified records of VA treatment in 
September 1982, and private records from D. Lara, M.D., and 
C. Culagen, M.D., associated with St. Jude's Medical Clinic 
in Abra, as pertinent to the appeal.  Those records are 
associated with the claims file and have been considered by 
the RO, as reflected in the statement of the case and 
supplemental statements of the case issued throughout the 
appeal.  

The Board notes that at the time of her June 2001 hearing, 
the appellant indicated that, if she remembered correctly, 
the veteran may have sought treatment for heart and/or lung 
problems from Dr. Vanhos of DeLaHabra Emergency Hospital 
likely beginning in the 1980s.  The appellant has not further 
identified dates of treatment and has not suggested that any 
records of treatment at DeLaHabra Emergency Hospital, if 
existing, would establish or even suggest a nexus between the 
veteran's death and his period of military service or 
service-connected disability.  See e.g., Counts v. Brown, 6 
Vet. App. 473, 476-477 (1994) (when there is no showing of 
the relevance of outstanding records, there is no duty to 
assist); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the duty to assist is not a license for a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support a claim).  Moreover, 
the claims file already contains medical evidence dated in 
the 1980s and which includes findings pertinent to the 
veteran's cardiovascular and/or pulmonary status.  Thus, 
additional evidence from DeLaHabra Emergency Hospital showing 
treatment for such, if existing, would be duplicative.  The 
appellant has not identified the availability of any medical 
evidence showing the veteran to have manifested 
cardiovascular or pulmonary disability within the legislated 
presumptive post-service periods, and has not identified that 
any medical professional has related post-service diagnoses 
of cardiovascular or pulmonary disease to the veteran's 
period of service.  As such, and based on the particular 
facts of this case, there is no reasonable possibility that 
additional development would substantiate the appellant's 
claim.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA have been met relevant to the 
claim decided herein.  See Wensch v. Principi, 15 Vet. App. 
362, 367-68 (2001), citing DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).  A remand for adjudication by the RO would 
thus serve only to further delay resolution of the claim with 
no benefit flowing to the appellant.

Factual Background

Service medical records reflect treatment of the veteran for 
migratory joint pain, weakness and deformity.  The final 
diagnosis was rheumatic fever.  Service medical entries 
indicate the veteran's lungs and vascular system were normal.  
A record dated in November 1947 notes frequent premature 
systoles.  Chest X-ray dated in November 1947 was negative.  
Chest X-ray in December 1947 revealed the cardiac size and 
contour to be within normal limits.  Electrocardiograph in 
December 1947 was normal.  The lung fields were clear 
bilaterally.  Electrocardiograph in January 1948 showed sinus 
arrhythmia.  In March 1948, electrocardiograph showed a 
"[s]mall Q2 & Q3", but was otherwise interpreted as within 
normal limits.  Chest X-ray in May 1948 was normal.  The 
report of service separation examination, dated in May 1949, 
notes no disability of the cardiovascular or pulmonary 
system.  

In March 1955, the veteran presented for a VA examination.  
Chest X-ray revealed the lungs to be clear.  The transverse 
cardiac diameter was 10.5 versus the 10.26 centimeters 
predicted for the veteran's age, weight and height.  
Examination of the cardiovascular system revealed no 
appreciable murmurs.  A report of electrocardiograph revealed 
marked sinus arrhythmia and high voltage suggesting left 
ventricular hypertrophy.  No apparent lung impairment was 
noted and no diagnoses pertinent to the cardiovascular or 
pulmonary system were indicated.  

The RO granted service connection for rheumatic arthritis 
effective November 16, 1954, and assigned an initial 50 
percent evaluation.

A report of VA examination in April 1958 includes a note that 
chest X-ray was normal.  The remainder of the examination 
pertains to the veteran's arthritis in multiple joints.  A 
March 1963 report from Abra Provincial Hospital notes 
examination of the veteran's joints.  Diagnostic testing at 
that time revealed the cardiac borders to be within normal 
limits.  There was evidence of increased broncho-vascular 
markings without diagnosis of tuberculosis.

In a rating decision dated in March 1963, the RO denied 
entitlement to an increased rating for rheumatoid arthritis.  
The veteran did not appeal.  On September 21, 1982, the RO 
received the veteran's request for an increased rating for 
his rheumatoid arthritis.  No medical evidence is of record 
for the interim period between 1963 and September 21, 1982.

In a medical statement dated in November 1982, Dr. Lara noted 
the veteran's complaints of multiple joint pain, vision 
problems, headaches and a general body weakness and wasting 
away of soft tissues.

In connection with VA examination in May 1983, the veteran 
complained of generalized joint pains with swelling and 
deformities and difficulty walking.  He was slightly stooped 
and walked with a slight limp.  Examination generally 
revealed swelling and motion limitation of multiple joints.  

By rating decision dated in September 1983, the RO granted 
increased ratings to various joints affected by service-
connected arthritis, resulting in a combined 100 percent 
disability rating, effective February 17, 1983.  The 
effective date was later revised to September 21, 1982.

In a medical statement dated in September 1984, D. Lara, 
M.D., reported evaluation of the veteran who complained of an 
inability to perform routine activities of daily living due 
to pain.  Examination findings included diminished visual 
acuity and partial ankylosis in multiple joints.  Dr. Lara 
concluded the veteran was unable to feed or dress himself, 
unable to attend to the wants of nature, and at risk of 
falling or bumping against objects when ambulating.  Dr. Lara 
provided a similar statement in November 1984.

In a medical statement dated in September 1985, Dr. Lara 
reported evaluation of the veteran for complaints of an 
inability to perform or difficulty accomplishing routine 
activities of daily living.  The diagnoses were arthritis 
with ankylosis involving both extremities and a total 
incapacity to live alone without help.

A VA examination report dated in 1985 reflects evaluation of 
the veteran's multiple joint problems, without inclusion of 
findings or conclusions pertinent to the cardiovascular or 
pulmonary systems.  The veteran walked slowly and unsteadily.  
There was evidence of swelling and motion limitation of 
multiple joints.  

In a medical certificate dated in December 1986, Dr. Lara 
reported evaluation of the veteran who complained of an 
inability to ambulate without falling, or to feed, dress or 
bathe himself.  Examination revealed almost total ankylosis 
of almost all joints in the body and total blindness in the 
left eye.  Dr. Lara opined the veteran was totally dependent 
on someone else.

A chest X-ray dated in April 1987 was interpreted by H. 
Venus, M.D., now the appellant's representative, as showing 
essentially normal lungs and an aortic aneurysm.

A May 1987 medical certificate from Abra Provincial Hospital, 
notes the veteran's admission for care of hypertensive 
cardiovascular disease prior to transfer to Lorma Hospital.

The veteran died in May 1987.  The death certificate is 
signed by J. Komiya, M.D., and identifies the immediate cause 
of death as a cerebrovascular accident, probably hemorrhagic.  
Minimal right pulmonary tuberculosis is identified as an 
other significant condition contributing to death.  

In a statement dated in April 1997, C. Culangen, M.D., of St. 
Jude's Medical Center, reported having continuously treated 
the veteran from October 1985 to April 1987 for hypertension, 
as well as for allergic dermatitis and gastritis.

In a statement received in November 1997, the appellant 
argued that the veteran had incurred a gunshot wound to the 
head during service, resulting in diminished visual acuity 
and ankylosis with multiple arthritis in almost all of his 
joints.  She stated that the veteran could not control his 
hypertension due to his conditions and that such triggered 
the cerebrovascular accident resulting in the veteran's 
death.  In her substantive appeal, received in May 1998, the 
appellant argued that due to service-connected rheumatoid 
arthritis affecting the joints and diminished visual acuity 
claimed as related to such arthritis, the veteran had 
difficulty ambulating without falling or bumping into 
objects.  She also argued he had developed an anxiety 
disorder because of his arthritic condition, which caused his 
blood pressure to rise and led to his death.

The claims file contains a September 1998 statement from J. 
Komiya, an attending physician at Lorma Medical Center, and 
the physician who signed the veteran's death certificate.  
Dr. Komiya summarized that the veteran had been admitted in 
May 1987 due to body weakness and slurred speech of one 
week's duration and was diagnosed with congestive heart 
failure before transfer to Lorma Medical Center for further 
evaluation and management.  Dr. Komiya set out that the final 
diagnoses were cerebrovascular accident, probably 
hemorrhagic, and, minimal right pulmonary tuberculosis.  Dr. 
Komiya attached test results dated in May 1987.

In June 2001, the appellant testified before the undersigned, 
accompanied by her daughter and a translator who assisted her 
in testifying.  She reported that the veteran had a heart 
condition as well as arthritis and complications from 
disabilities right after discharge from service.  

38 U.S.C.A. § 1310

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused or substantially or materially contributed 
to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Cardiovascular disease manifest to a compensable 
degree within one year after service discharge or active 
tuberculosis manifest to a compensable degree within three 
years after service discharge may be presumptively service-
connected even where not shown during service.  See 
38 U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection is also warranted for 
disability proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (2002).  
Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the merits of the claim, the Board first notes 
that neither the death certificate nor any other medical 
evidence of record identifies the veteran's adjudicated 
service-connected disability, rheumatoid arthritis, as having 
caused or in any way contributed to his death.  The appellant 
argues that the severity and extent of such service-connected 
disability did materially contribute to the veteran's death; 
however, there are no medical findings, diagnostic test 
results or medical opinions suggesting that the veteran's 
rheumatoid arthritis affected any vital organ or otherwise 
hastened his death.  Rather, the medical evidence is 
consistent in showing that rheumatoid arthritis was 
manifested by pain, swelling and motion limitation of various 
joints, and that it progressed by way of involving additional 
joints and/or resulting in joint deformities.  The veteran 
was service-connected for such joint involvement at the 100 
percent level for many years, without medical evidence of any 
significant change in the nature of such manifestations 
during the years prior to his death.  Moreover, none of the 
veteran's private physicians, to include Dr. Komiya who both 
signed the death certificate and provided a statement in 
connection with this appeal, indicated that rheumatoid 
arthritis caused or contributed to the veteran's death.

The Board has considered whether service connection is 
warranted for either disability identified on the death 
certificate as having caused or contributed to the veteran's 
death, i.e., a cerebrovascular accident or pulmonary 
tuberculosis.  

Although the veteran's service records include notation of 
cardiac abnormalities, later in-service testing was negative, 
and at discharge no cardiovascular disease was identified.  
Also, service records are completely negative for notation of 
any pulmonary disability.  Nor is there competent medical 
evidence of identified cardiovascular disability within the 
initial post-service year, or of pulmonary tuberculosis 
within three years after the veteran's discharge from 
service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  Rather, 
such diagnoses are first shown in the late 1980s, close in 
time to the veteran's death and many years after service.  
The appellant herself identifies treatment for such likely 
beginning only in the 1980s, decades after the veteran's 
period of service.  

In large part, the post-service medical records focus on 
treatment and evaluation of the veteran's joint complaints 
and do not include findings or diagnostic discussion relevant 
to any pulmonary or cardiovascular disease for many years 
after service.  None of the private or VA medical evidence 
suggests a relationship between a cerebrovascular accident or 
tuberculosis, first documented decades after service, and the 
veteran's active military service, or his service-connected 
rheumatoid arthritis.  

The Board recognizes that the appellant believes that the 
veteran's death was related to service or to service-
connected disability.  She has indicated, for instance, that 
the veteran's arthritis resulted in anxiety and an inability 
to control his blood pressure, thus resulting in a 
cerebrovascular accident.  However, the appellant has neither 
submitted nor identified competent evidence of such 
relationship.  The Board cannot rely solely on lay statements 
such as those from the appellant to establish a medical nexus 
between the veteran's death and his period of service.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidentiary record 
itself does not contain any competent medical evidence of 
such nexus, to include the veteran's death certificate or 
medical findings and conclusions offered in connection with 
this claim.

Accordingly, as there is no competent and probative medical 
evidence linking the veteran's immediate or contributing 
cause of death to his period of active service or to service-
connected rheumatoid arthritis, the appellant's claim must be 
denied.  38 C.F.R. § 3.312.  The preponderance of the 
evidence is against the claim.

38 U.S.C.A. § 1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for CUE in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims. 

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  In this case, 
the old version of 38 C.F.R. § 3.22, as interpreted to allow 
for consideration of hypothetical entitlement, is clearly 
more favorable to the appellant.  

The Board begins by noting that although the veteran was in 
receipt of a 100 percent rating prior to his death, such was 
assigned effective September 21, 1982, less than 10 years 
prior to his death in May 1987, such that the criteria for 
benefits under 38 U.S.C.A. § 1318 have not been met.  Even 
with consideration as to whether a 100 percent evaluation was 
warranted on a hypothetical basis prior to September 21, 
1982, specifically as of May 1977, moreover, the appellant's 
claim must fail.  

With regard to the above, the Board first notes that the 
claims file contains final RO decisions pertinent to ratings 
and effective dates assigned to the veteran's rheumatoid 
arthritis.  The veteran did not appeal the RO's March 1963 
denial of an increased rating for rheumatoid arthritis, then 
evaluated as 50 percent disabling.  Nor did the veteran 
appeal the RO's assignment of September 21, 1982, as the 
effective date for the later grant of a 100 percent rating 
for rheumatoid arthritis.  In fact, it is not without 
significance that the September 21, 1982, effective date 
itself resulted from a claim pursued by the veteran.  In the 
course of claiming an earlier effective date, the veteran 
himself identified September 21, 1982 as the appropriate date 
for the assignment of the 100 percent rating.  He did not 
argue that an effective date earlier than September 21, 1982 
was warranted and did not appeal the RO's revised rating 
assignment.  As such, the rating decisions made during the 
veteran's lifetime became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  There is no 
evidence that the veteran later evidenced an intent to pursue 
an even earlier effective date for the 100 rating assignment 
during his lifetime.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  The appellant has not specifically contended that 
CUE exists in the earlier RO decisions denying an increased 
rating or assigning a 100 percent rating effective only as of 
September 21, 1982.  In any case, CUE requires some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the results would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  In this case, 
the appellant merely argues that the veteran was experiencing 
symptoms prior to September 21, 1982, and that thus, a 
100 percent evaluation is warranted before that date.  She 
has not asserted, nor does the record show that the law or 
facts, extant at the time, were incorrectly applied.

The Board must further emphasize that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2002).  For 
increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
the effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o).  The record is clear in showing that 
the first claim for increase received subsequent to the 1963 
denial of an increased rating was September 21, 1982.  
Furthermore, there is no evidence of record during the 
interim period from 1963 to 1982 pertaining to the nature or 
severity of the veteran's rheumatoid arthritis to support a 
finding that such had increased to warrant assignment of a 
100 percent rating.  As such, even were the veteran to have 
hypothetically submitted a claim for an increase earlier than 
September 21, 1982, entitlement to such increase was first 
shown by medical evidence dated in November 1982, subsequent 
to the currently assigned effective date.  There is, in sum, 
no evidence to support assignment of an earlier effective 
date prior to September 21, 1982.

The Board has herein considered every reasonable basis for 
assignment of a 100 percent evaluation at such an earlier 
date as to meet the 10-year requirement under 38 U.S.C.A. 
§ 1318.  However, the Board is constrained by the governing 
laws and regulations, which, in this case, provide no basis 
for relief.  Accordingly, as the veteran was not entitled to 
receive 100 percent disability for 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


		
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

